Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Response to Amendment
In response to the amendment filed on 1/21/2021, claim 22 has been cancelled, and claims 9-12, 14-21, 23-27 are pending.
Applicant’s amendments obviate the previous claim objection and the objection is now withdrawn.

Response to Arguments
Applicant’s arguments, filed 1/21/2021, with respect to the prior art rejections of claims 9 and 15 have been considered but are moot because the arguments do not apply to any of the new combination of references being used in the current rejection.  Applicant has amended the claims, thus changing the scope and requiring additional consideration.  A new grounds of rejections is set forth below in view of the newly cited reference Dreyfuss. 
Applicant’s arguments, with respect to the prior art rejection of claim 24 have been fully considered and are persuasive.  The rejections of claims 24-27 have been withdrawn and those claims indicated allowable.
It is noted Applicant has requested for a telephonic interview if the amendments and remarks do not result in an allowance of all the claims.  Since the claims do not distinguish over prior art and there are newly cited prior in the Office Action, the Examiner suggests for Applicant to contact the Examiner to set up a formal telephonic interview after reviewing the prior art and its applicability to the claims.  If Applicant believes a telephonic interview after such a review will expedite or clarify prosecution, Applicant is invited to contact the Examiner to schedule a formal interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 14-18, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsuka et al (US 2010/0292732) in view of Dreyfuss (US 2007/0060922).
Claim 9. Hirotsuka et al discloses a method of making an orthopedic repair by fixing soft tissue (8120) to bone using a knotless suture anchor ([0004], [0020], [0159]) comprising an anchor body (8102, 8102a) having external structure ([0254]) for securement to bone and an internal channel (8114, 8114a), and a loop of suture (S) preloaded into the anchor body so that at least one loop of suture (8112, 8112a) and at least one of either a free end of suture (8118, 8118a) or a second loop of suture extends proximally from a proximal end of the anchor body, comprising; inserting the suture anchor into bone and engaging the anchor with surrounding bone ([0220], [0221]; Fig. 36B); passing the suture extending from the proximal end of the suture anchor through soft tissue (8120) to be attached to the bone (Fig. 36B, 36E); passing the at least one of either a free end of suture (8118, 8118a) or a second loop of suture through 
Hirotsuka et al discloses positioning the suture anchor into bone ([0220], [0221]) but fails to disclose this is done by creating a pilot hole in bone at a desired repair location and loading the suture anchor onto a distal end of a driver shaft of an inserter such that the inserter houses and manages the at least one loop of suture and the at least one of either a free end of suture or a second loop of suture; and removing the driver shaft from engagement with the suture anchor to expose the at least one loop of suture and the at least one of either a free end of suture or a second loop of suture.  
However, in the same field of endeavor, Dreyfuss teaches a method of making an orthopedic repair by fixing a soft tissue graft to a bone ([0002]), wherein a pilot hole is created in bone at a desired repair location ([0078]) and a suture anchor (100) is loaded onto a distal end of a driver shaft (230) of an inserter (200) such that the inserter houses and manages the length of suture (42, 44) extending from the proximal end of the suture anchor (Figs. 7, 10-15, 23-26; [0063], [0068], [0074]); and removing the driver shaft from engagement with the suture anchor to expose the length of suture ([0079]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hirotsuka et al with the step of creating a pilot hole in bone at the desired repair location for insertion of the suture anchor as taught by Dreyfuss to make space in the bone to accommodate a non-self-tapping anchor ([0078], i.e. it is noted the suture anchor of Hirotsuka et al is not provided with a sharpened distal end for self-tapping into the bone and Dreyfuss discloses anchors in the art are well known to either be self-tapping or require a pre-drilled hole).  

Claim 10. The combination discloses the invention substantially as claimed above where it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that Hirotsuka et al includes a step of fully deploying the knotless anchor to secure the suture in place since Hirotsuka et al involves tensioning the suture to approximate the tissue against bone to anchor in place (emphasis added) and hold the torn tissue to the bone.  If the suture anchor was not fully deployed and left in place to heal the torn tissue, the tissue would remain separated from the bone.
Claim 11. The combination discloses the invention substantially as claimed above, wherein Hirotsuka et al discloses the external structure of the anchor body comprises one or more external threads ([0254]).  
Claim 14. The combination discloses the invention substantially as claimed above, wherein Hirotsuka et al discloses anchors having an external structure of threads for engaging the bone are deployed by rotation and screwed into bone ([0049], [024]) but fails to disclose manipulating a handle connected to a proximal end of the 
However, Dreyfuss further discloses manipulating a handle (210) connected to a proximal end of the driver shaft (230) of the inserter to deliver torque for engaging the sutureRESPONSE TO RESTRICTION REQUIREMENTPage 3 Application Number: 16/025,754Dkt: 4394.K22US2 Filing Date: July 2, 2018Title: DEVICES AND METHODS FOR KNOTLESS MATERIAL FIXATIONanchor with the surrounding bone ([0079])  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the step of manipulating a handle connected to a proximal end of the driver shaft of the inserter to provide an interface for the user’s hands as taught by Dreyfuss to deliver torque for engaging the sutureRESPONSE TO RESTRICTION REQUIREMENTPage 3 Application Number: 16/025,754Dkt: 4394.K22US2 Filing Date: July 2, 2018Title: DEVICES AND METHODS FOR KNOTLESS MATERIAL FIXATIONanchor with the surrounding bone.
Claim 15. Hirotsuka et al discloses a method of making an orthopedic repair by fixing soft tissue (8120) to bone, comprising: providing a suture anchor including an anchor body (8102, 8102a) having external structure ([0254]) for securement of the anchor body to the surrounding bone, an internal channel (8114, 8114a) extending partially through the anchor body (Fig. 36A), and a suture (S) preloaded into the anchor body and extending from an opening in a proximal end of the anchor body (Figs. 36A-36E); inserting the suture anchor ([0004], [0020], [0159]) into a bone and engaging the suture anchor with surrounding bone ([0220], [0221]; Fig. 36B); passing the suture extending from the opening in the proximal end of the anchor body through the soft tissue (8120) to be attached to the bone such that a first loop (8112, 8112a) of the suture is exposed (Fig. 36B, 36E); passing at least one of a free end of the suture (8118, 8118a) or a second loop of the suture through the first loop (8112, 8112a) of the 
Hirotsuka et al fails to explicitly disclose in the embodiment of Figs. 36A-E whether the anchor body comprises a closed distal end or an open distal end since no full cross sectional view is shown.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention the distal end of the anchor body in Figs. 36A-E is a closed distal end because Hirotsuka et al explicitly discloses in the embodiment of Fig. 37A-37B a closed distal end (3706) and that this closed distal end (described as tapered tip 3706) generally takes the same form as other anchor bodies described therein ([0222]).  In other words, based on the disclosure of Hirotsuka et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention the closed distal tapered tip (3706) of the embodiment of Fig. 37A-37B is generally the same as the tapered tip (8116a) of the embodiments of Figs. 36A-36E.
Hirotsuka et al discloses positioning the suture anchor into bone ([0220], [0221]) but fails to disclose this is done by creating a pilot hole in bone at a desired repair location and loading the knotless suture anchor onto a distal end of an inserter such that the inserter houses the suture extending from the opening in the proximal end of the anchor body when the suture is loaded onto the inserter and disengaging the inserter from the suture anchor to expose the suture extending from the opening in the proximal end of the anchor body.
However, in the same field of endeavor, Dreyfuss teaches a method of making an orthopedic repair by fixing a soft tissue graft to a bone ([0002]), wherein a pilot hole 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hirotsuka et al with the step of creating a pilot hole in bone at the desired repair location for insertion of the suture anchor as taught by Dreyfuss to make space in the bone to accommodate a non-self-tapping anchor ([0078], i.e. it is noted the suture anchor of Hirotsuka et al is not provided with a sharpened distal end for self-tapping into the bone and Dreyfuss discloses anchors in the art are well known to either be self-tapping or require a pre-drilled hole).  
It would have further been obvious to one of ordinary skill in the art to modify Hirotsuka et al with loading the suture anchor onto a distal end of an inserter such that the inserter houses the suture extending from the opening in the proximal end of the anchor body when the suture anchor is loaded onto the inserter; and disengaging the inserter from the suture anchor to expose the suture extending from the proximal opening in the proximal end of the anchor body as taught by Dreyfuss to prevent the length of suture from becoming tangled or interfering with the surgeon’s work ([0068]).
Claim 16. The combination discloses the invention substantially as claimed above where it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that Hirotsuka et al includes a step of fully deploying anchor in place (emphasis added) and hold the torn tissue to the bone.  If the suture anchor was not fully deployed and left in place to heal the torn tissue, the tissue would remain separated from the bone.
Claim 17. The combination discloses the invention substantially as claimed above, wherein Hirotsuka et al discloses engaging the suture anchor with the surrounding bone comprises threadedly ([0254]) engaging the suture anchor with the surrounding bone.  
Claim 18. The combination discloses the invention substantially as claimed above, wherein Hirotsuka et al discloses the suture extends around a post (8104, 8104a) disposed within the anchor body in the internal channel ([0220], [0221]; Figs. 36A, 36D) but fails to disclose this post is at a distal end of the internal channel.  
However, Hirotsuka et al discloses various other locations of the post in other embodiments, including one embodiment having a post (7812) disposed within the anchor body at a distal end of the internal channel (7822)  for the same purpose of coupling a suture into an anchor (Fig. 30; [0210]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the location of the post in Figs. 36A, 36D of Hirotsuka et al to a distal end of the internal channel as taught by the embodiment of Fig. 30 of Hirotsuka et al, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  It is the Examiner’s position that the suture would have been coupled equally well to the anchor regardless if the post location is in the 
Claim 21. The combination discloses the invention substantially as claimed above, wherein Hirotsuka et al discloses the suture comprises the first loop of the suture (8112a) and two free ends (8118a, 8118b) extending proximally from the proximal end of the anchor body (Fig. 36E; [0221]).  
Claim 23.  The combination discloses the invention substantially as claimed above, wherein Hirotsuka et al discloses anchors having an external structure of threads for engaging the bone are deployed by rotation and screwed into bone ([0049], [024]) but fails to disclose manipulating a handle of the inserter to deliver torque for engaging the sutureRESPONSE TO RESTRICTION REQUIREMENTPage 3 Application Number: 16/025,754Dkt: 4394.K22US2Filing Date: July 2, 2018Title: DEVICES AND METHODS FOR KNOTLESS MATERIAL FIXATION anchor with the surrounding bone.  
However, Dreyfuss further discloses manipulating a handle (210) of an of the inserter (200) to deliver torque for engaging the sutureRESPONSE TO RESTRICTION REQUIREMENTPage 3 Application Number: 16/025,754Dkt: 4394.K22US2 Filing Date: July 2, 2018Title: DEVICES AND METHODS FOR KNOTLESS MATERIAL FIXATIONanchor with the surrounding bone ([0079]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the step of manipulating a handle of the inserter to provide an interface for the user’s hands as taught by Dreyfuss to deliver torque for engaging the sutureRESPONSE TO RESTRICTION REQUIREMENTPage 3 Application Number: 16/025,754Dkt: 4394.K22US2 Filing Date: July 2, 2018Title: DEVICES AND METHODS FOR KNOTLESS MATERIAL FIXATIONanchor with the surrounding bone.

Claims 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsuka et al in view of Dreyfuss as applied to claims 9 and 15 above, and further in view of Thal (US 2006/0079904).
Claim 12. The combination discloses the invention substantially as claimed above, but fails to disclose the loop of suture comprises a continuous loop of suture.
Hirotsuka et al discloses the free ends of the suture extending proximally from the anchor can be directed towards one or more separate anchors spaced apart from the suture anchor to form a double row suture bridge or other repair ([0220], [0221]).  In the same field of endeavor, Thal teaches a method of making an orthopedic repair by foxing soft tissue (10) to bone (12), wherein the loop of suture extending proximally from the suture anchor is a continuous loop of suture (116).  Thal discloses this configuration allows for the looped ends of the suture to attach onto one or more additional attachment points (equivalent of additional anchors in Hirotsuka et al used in making the double row suture bridge) ([0026]; [0027], Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to have the loop of suture comprising a continuous loop of suture as taught by Thal since such a suture configuration aids in securing the suture to additional anchors.
Claim 19. The combination discloses the invention substantially as claimed above but fails to disclose the suture comprises a continuous loop of suture including the first loop of the suture and the second loop of the suture extending proximally from the proximal end of the anchor body.  
Hirotsuka et al discloses the free ends of the suture extending proximally from the anchor can be directed towards one or more separate anchors spaced apart from the suture anchor to form a double row suture bridge or other repair ([0220], [0221]).  In the same field of endeavor, Thal teaches a method of making an orthopedic repair by 
Claim 20. The combination discloses the invention substantially as claimed above but fails to disclose the continuous loop of suture further includes a third loop of the suture extending proximally from the proximal end of the anchor body.  
However, Thal discloses in a further embodiment that more than two loops may be used for a repair, wherein the additional loops can be attached to a third attachment points ([0026]).  Therefore, in light of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the a third loop of the continuous loop extending proximally from the proximal end of the anchor body based upon the teachings of Thal, to allow the desired number of suture bridges to be made depending on the repair site.  In other words, if the repair is complex, a third loop of the continuous loop would allow for a third fixation point from the main anchor body.

Allowable Subject Matter
Claims 24-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE M SHI/Primary Examiner, Art Unit 3771